Order entered October 2, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-01020-CR

                          JOSE RAMIRO DELAROSA, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-52888-T

                                         ORDER
                  Before Chief Justice Wright and Justices Francis and Myers

       Based on the Court’s opinion of this date, we DENY the State’s September 22, 2014

motion to abate the appeal.


                                                    /s/   LANA MYERS
                                                          JUSTICE